Citation Nr: 1236964	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-46 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

2.  Entitlement to a rating in excess of 60 percent for status post radical prostatectomy with residual incontinence.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for PTSD.

The appeal also comes from a February 2010 rating decision, which decreased the rating assigned for status post radical prostatectomy with residual incontinence following cessation of treatment from 100 percent to 20 percent, effective May 1, 2010.  Then, an August 2010 rating decision increased the assigned rating for status post radical prostatectomy with residual incontinence to 60 percent, effective May 1, 2010.

In July 2012, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

With respect to the PTSD claim, the medical evidence of record reflects that the Veteran has also been diagnosed with depression and anxiety.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

In July 2012, prior to promulgation of a decision in the appeal for an increased rating for status post radical prostatectomy with residual incontinence, the Veteran indicated that he wished to withdraw the appeal with respect to that claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating for status post radical prostatectomy with residual incontinence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

During the July 2012 hearing, the Veteran indicated that he was withdrawing his appeal for an increased rating for status post radical prostatectomy with residual incontinence.  The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to that claim.  Thus, with respect to that claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal on that issue is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and the appeal of that claim is dismissed.



ORDER

The appeal for an increased rating for status post radical prostatectomy with residual incontinence is dismissed.


REMAND

The Board's review of the claims file and the paperless Virtual VA claims file reveals that further RO action is warranted before deciding the claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, or anxiety disorder.

During his July 2012 hearing, the Veteran testified about three in-service stressful events that he had not previously identified since filing his claim for service connection in July 2007.  He claims that he has PTSD due to events during his service in Vietnam.

The Veteran's service treatment records were entirely silent for complaints, findings, or treatment for psychological problems, and psychiatric functioning was reported as normal on clinical evaluation on separation examination in May 1978.

His DD Form 214 (separation from service) listed his military occupational specialty as artillery surveyor.  Awards included the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with Device.  His DD Form 214 for his period of service between June 1973 and June 1978 also listed the Republic of Vietnam Gallantry Cross Unit Citation with Palm.  These awards are not necessarily indicative of combat.  His service personnel records confirm his service in Vietnam between June 1971 and May 1972.

When the Veteran's claim for service connection was received in July 2007, he asserted that he had PTSD due to the stress of constant attacks while in Vietnam and that he "dealt with death piles of Viet Cong."

The RO requested additional details about any claimed stressor(s) in letters dated in July 2007, September 2007, and February 2008 and enclosed a PTSD questionnaire (VA Form 21-0781) on each occasion.  The Veteran did not respond to any of the requests for additional information.  Memoranda dated in November 2007 and February 2008 described efforts made to obtain information to collaborate stressful military events and made a formal finding on a lack of information required to document the claimed stressor(s).

VA treatment records dated from October 2003 to July 2012 from the Roseburg and Portland VA medical centers (VAMCs) are associated with the paper and paperless Virtual VA claims file.  In October 2003, the Veteran presented with his wife to the Portland VAMC reporting symptoms of a PTSD exacerbation.  He stated that he had attended weekly PTSD groups with a private counselor, S.A, since July 2003 through a contract with VA.  During a history and physical, he described recent stressors as a 2002 divorce that was dragging out, remarrying in 2003, increasing debts, and his children "divorcing him."  He reported that he was unsure whether he had memories of mental, physical, or sexual abuse during childhood.  He stated that he had one suicide attempt when he was seven or eight years old; he jumped off a roof and was not hospitalized.  He described his duties during military service, but did not identify particular, stressful events.  He was admitted for treatment for approximately one week.  The discharge diagnosis was depressive disorder NOS (not otherwise specified) and anxiety disorder NOS.  A March 2008 VA psychiatry note diagnosed PTSD and major depression.  The Veteran reported that he had served in artillery and infantry in Vietnam.

The Board must remand the claim to the RO to obtain treatment records from the Roseburg VAMC dated from January 2004 to February 2008 that are not associated with the claims file and from November 2010 to the present.  The RO should ensure that the complete inpatient treatment records dated from October to November 2003 from the Roseburg VAMC are associated with the claims file.  The RO should also obtain treatment records from the Portland VAMC dated from July 2012 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Finally, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, all outstanding treatment records from S.A. dated from July 2003 to the present.

During a March 2008 VA audiological examination, the Veteran reported that he was exposed to infantry, mortars, and heavy artillery during service, but was not in direct combat.  Instead, he served as a surveyor.

After the claim for service connection for PTSD was denied, the Veteran indicated in his June 2008 notice of disagreement that he had applied to have the Combat Infantry Badge (CIB) added to his Army record.  He stated that his PTSD symptoms had been the stumbling block in preparing the required [stressor] forms, which he was now preparing.  

In his substantive appeal received in December 2009, the Veteran requested that VA apply the new "relaxed stressor verification rule" to his claim.  Effective July 13, 2010, during the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD.  The revised regulation indicates that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

In his substantive appeal, the Veteran also stated that he was attaching a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), which "has known attacks and events that occurred concerning my unit personnel and the base at Phu Loi and later Phu Tai adjacent to Qui Nohn during the period" that he served in Vietnam.  He submitted a two-page document entitled "The Battle for Fire Support Base Pace: Late September through mid-October, 1971" in which a different veteran described his personal combat experiences during service.  The document did not refer to the Veteran.

With his substantive appeal and the document about Fire Support Base Pace, the Veteran submitted a statement describing three stressful incidents.  First, he indicated that in August 1971 Phu Loi was rocketed.  Second, he stated that over the next two months, Fire Support Base Pace, which his unit supported, came under heavy and consistent attack.  He reported that he was assigned to the motor pool, all of the equipment from Fire Support Base Pace was staged in the motor pool work area, and just the sight of the equipment and Conexes was enough to "give you nightmares."  Then, around October 2, 1971, his unit had an alert and received personnel from Fire Support Base Elsenberg, and around October 23, 26, and 28, the base provided artillery fire support.  He stated that the events that led to the retreat from Fire Support Base Pace were horrific even though he was not there.  Third, he reported that in January or February 1972 the ammo dump at Qui Nhon was hit with huge explosions, and his unit provided mortar support for the attack.

In a buddy statement dated in April 2011, D.P. indicated that he had spent approximately 10 months in Vietnam, a year in Oklahoma, and a short time in Germany with the Veteran.  He reported that the Veteran and his wife visited him in 2007, and the Veteran seemed to have problems concentrating and wanted to return to memories of Vietnam.  He added that the "only problem was that the memories [the Veteran] was having [were not] what really happened.  He seemed to be reliving a fantasy."

The Veteran was afforded a VA PTSD examination in May 2011.  He reported that he was sexually abused by a brother and his mother when he was a young child, but denied any intrusive thoughts or memories related to these events.  He described his military service and when asked about specific events related to Vietnam, he recalled being struck by the smell of hot mold when he arrived; walking every day by where the remains of an artillery battery had been blown up; and waiting in the dark for howitzers to come in so that they could be cleaned, now feeling like he is "waiting" for the "other shoe to fall."  He did not describe the claimed stressors he reported in December 2009.  The examiner explained that the Veteran did not meet the diagnostic criteria for PTSD.  

During the examination, the Veteran also described his history of depression since 1986 when he became depressed while on probation after spending a year in jail and completing sex offender treatment.  The diagnosis was major depressive disorder.  The examiner opined that it is less likely than not that the Veteran's depression was caused or aggravated by any military stressors.  Instead, the examiner opined that it was more likely than not that the Veteran's depression was caused by his incarceration and possible treatment related to his sex offense and had been exacerbated by his [nonservice-connected] back problems and financial difficulties. 

In a June 2011 letter, a private psychologist, J.E., Ph.D., reported that she had diagnosed the Veteran with PTSD.  An initial evaluation and progress notes from Dr. J.E. dated from September 2008 to July 2010 were received in July 2012 and reflected diagnosis and treatment for PTSD.  The Veteran stated that he had experienced several traumatic or life threatening injuries or events in Vietnam.  He also reported being "psychologically molested" as a child.  

In a May 2012 letter, a VA psychiatric mental health nurse practitioner reported that the Veteran was diagnosed with PTSD, Vietnam Combat; major depressive disorder; and mood disorder secondary to medical conditions.  She related that the Veteran had reported a major military traumatic event described as an artillery battery explosion in 1971 that killed troops and that he reported smelling burnt flesh for days.

During the July 2012 hearing, the Veteran's attorney acknowledged that the medical evidence diagnosing PTSD by a March 2008 VA psychiatrist and by Dr. J.E. was insufficient because neither clinician provided elaboration on the stressors.  The attorney asserted that the document received in December 2009 regarding the Battle for Fire Support Base Pace corroborated the Veteran's claimed stressor at Phu Loi.  The attorney believed that the Veteran's claimed stressors were sufficient to support a diagnosis of PTSD and requested a remand for another examination.  

The Veteran testified that the most significant military stressor occurred after he had been in Phu Loi for a few weeks after he returned from surveying; there had been a "zapper attack" by the North Vietnamese, and five bodies were laid out alongside the road as they drove by.  He stated that he did not know what happened or how many people were killed, but only knew that the event had happened.  He also testified that he was with the infantry at Phu Tai, Vietnam in late January or early February 1972 and was involved with firing mortars, blowing up the area, although he stated in March 2008 during a VA audiological examination that he was not in direct combat.  He testified that the body count the next day was about five, but he did not see the bodies.  Later, however, he stated that he counted five dead bodies at Phu Tai that they likely eliminated.  He also stated that he was on guard duty at Cam Ranh Bay in late February to March 1, 1972 when there were some type of explosions about 200 yards away before an explosion hit right down on the main dock; he thought he would be killed.

In summary, the Veteran has testified about three military stressors that he did not identify during his VA examination in May 2011 or previously describe - driving by five Vietnamese bodies after a "zapper attack" in Phu Loi, which he testified was his most significant military stressor; firing mortars in Phu Tai in January or February 1972; and fearing he would be killed from explosions while on guard duty in February or March 1972 in Cam Ranh Bay.  

The Board notes the Veteran's varying stressor reports over the years and the buddy statement suggesting his recall of events is inaccurate raises a question as to the reliability and credibility of the information being reported.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Nevertheless, in light of the regulatory change to 38 C.F.R. § 3.304(f) and the medical evidence received after the last VA examination reflecting PTSD diagnoses, the Board finds that the Veteran should be afforded another VA mental disorders examination to determine whether he has an acquired psychiatric disorder related to any incident during military service.  

Prior to arranging for a VA examination, the RO should give the Veteran another opportunity to provide detailed information about each military stressor he is claiming.  Because the Veteran identified some stressful events five years after filing his claim for service connection for PTSD, he is also advised that the Court has held that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) and ask that he describe in detail any military stressor(s) he personally experienced that he believes caused PTSD or another psychiatric disorder.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for any psychiatric disorder, to include:
a) any pre-service psychiatric treatment records;
b) private treatment records from S. Aviotti dated from July 2003, or from the initial visit, to the present;
c) private treatment records from J. Eckstein., Ph.D., dated from July 2010 to the present;
d) the complete inpatient treatment records dated from October to November 2003 from the Roseburg VAMC; and
e) outpatient or inpatient treatment records from the Roseburg VAMC dated from January 2004 to February 2008 and from November 2010 to the present, and from the Portland VAMC dated from July 2012 to the present. 

After securing any necessary release, the RO should obtain any records that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his attorney should be so notified.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination to be performed by a psychiatrist, if available.  If no psychiatrist is available to conduct the examination, then the examination should be conducted by a psychologist and the examination report should specify that no psychiatrist was available to conduct the examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include PTSD, depressive disorder, or anxiety disorder, that arose during service or is otherwise related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the psychiatrist should clearly identify all psychiatric disorders found.  If PTSD is diagnosed, the examiner should indicate the stressor(s) upon which the diagnosis is based.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the psychiatrist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service. 

A medical analysis and rationale are to be included with all opinions expressed.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


